DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in UNITED KINGDOM  on 02/24/2020. It is noted, however, that applicant has not filed a certified copy of the 2002541.7  application as required by 37 CFR 1.55.

Specification

The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)

The disclosure is objected to because of the following informalities: 
The original specification under the Summary section which does not appear disclosed the summary of the invention, it appears discloses claimed invention format. Please follows the specification guide lines as disclosed above. 
The original specification of page 8 which states “Figure 5a=5c” should correctly be ---Figures 5a, 5b, 5c---; and “Figures 5d-5f” should correctly be ---Figures 5d, 5e, 5f---.
Page 1 of the original specification which appears missing the “CROSS-REFERENCE TO RELATED APPLICATIONS”.
Appropriate correction is required.

Claim Objections

Claims 2-3, 5-10, 12-15 & 17-19 are  objected to because of the following informalities:  
Claim 2 which states “Circuitry” in line 1, should correctly be ---The circuitry---. Please do the same for claims 
Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-8, 15 & 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jheng et al (hereinafter, Jheng) (US 10,236,832 B1, of record).
Regarding claim 1, Jheng (Figs. 1-2 & 4) discloses a circuitry comprising: audio amplifier circuitry (see abstract, audio system) for receiving an audio signal to be amplified; and first and second output nodes (e.g. VOUTP & VOUTN) for outputting first and second differential output signals, wherein the circuitry further comprises common mode buffer circuitry (e.g. OPA1, switches SW1A & SW2B) configured to receive a common mode voltage and to selectively output the common mode voltage to the first and second output nodes.
Regarding claim 2, wherein the audio amplifier circuitry further comprises first and second power supply input nodes (see VDD, and Ground nodes, Fig. 2) for receiving a positive power supply voltage and a reference power supply voltage.
Regarding claim 6, further comprising digital to analogue converter (DAC) circuitry (see Figs. 1 & 4, DAC 112 or DAC 114).
Regarding claim 7, wherein the audio amplifier circuitry comprises combined amplifier (see Figs. 1-2 & 4, combined amplifier OPA3 & OPA4 and DAC circuitry.
Regarding claim 8, further comprising first and second common mode clamp switches  (see switches SW2A & SW2B) coupled between an output of the common mode buffer unit (OPA1) and the first and second output nodes respectively, to selectively couple the first and second output nodes to the output of the common mode buffer.
Regarding claim 15, wherein the amplifier circuitry comprises differential amplifier circuitry or wherein the amplifier circuitry comprises first and second pseudo-differential amplifiers (see amplifier 210 & 216).
Regarding claim 23, Jheng (Figs. 1-2 & 4)  discloses circuitry comprising: first signal processing circuitry  (e.g. OPA3, OPA4) comprising first and second output signal paths for outputting a differential output signal; and second circuitry (e.g. OPA1) configured to output a common mode voltage to said first and second output signal paths (as can be seen from Fig. 4).
Claim 22 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guilbert (US 20060159292 A1).
Regarding claim 22, Guilbert (Fig. 1) discloses an amplifier circuitry for receiving a signal to be amplified, the amplifier circuitry comprising: first and second output nodes (an output terminal to Speaker_N and output terminal to Earphone_N) for outputting first and second differential output signals; a dummy output stage (e.g. 150); a dummy feedback path (SW 160, 120) for selectively coupling an output of the dummy output stage to an input (132) of the amplifier circuitry; a real output stage (e.g. 151); and a real feedback path (output terminal of 151 and switches 160 and 120) for selectively coupling an output of the real output stage to the input of the amplifier circuitry.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 34 & 35 are rejected under 35 U.S.C. 103 as being unpatentable over Jheng in view of Sorace et al (hereinafter, Sorace) (US 8965010 B2).
Regarding claims 34 & 35, Jheng teaches all of the limitations as discussed in claim 1 except for the circuit being implemented on an integrated circuit.
Sorace teaches an amplifier circuit can be implemented on an integrated circuit (see Col. 1, lines 30-34).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to have implemented the circuit of Jheng with the teaching of Sorace for the benefits of easy integration (see Col. 1, line 30-34, “mobile telephones”).

Allowable Subject Matter

Claims 3-5, 9-10, 12-14 & 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3 & 5 call for among others, further comprising low pass filter circuitry having an input that is configured to receive the common mode voltage and an output coupled to an input of the common mode buffer circuitry.
Claim 9 calls for among others, further comprising first and second clamp switches coupled to the first and second output nodes respectively, to selectively couple the first and second output nodes to a reference voltage.
Claim 10 calls for among others, further comprising an output clamp switch coupled to the first and second output nodes, to selectively couple the first and second output nodes to each other.
Claims 12-14 call for among others, wherein the amplifier circuitry comprises:  a dummy output stage; a dummy feedback path for selectively coupling an output of the dummy output stage to an input of the amplifier unit;  a real output stage; and real feedback path for selectively coupling an output of the real output stage to the input of the amplifier unit.
Claims 17-19 call for among others, the dummy feedback path is configured to couple the output of the dummy output stage to the input of the amplifier unit during start-up of the amplifier unit to bias the amplifier unit, the circuitry comprising: a first dummy output stage that is selectively couplable to first and second differential outputs of the first pseudo-differential amplifier; a first real output stage that is selectively couplable to the first and second differential outputs of the first pseudo-differential amplifier; a first dummy feedback path for selectively coupling an output of the first dummy output stage to an input of the first pseudo-differential amplifier; a first real feedback path for selectively coupling an output of the first real output stage to an input of the first pseudo-differential amplifier; a second dummy output stage that is selectively couplable to first and second differential outputs of the second pseudo-differential amplifier; a second real output stage that is selectively couplable to the first and second differential outputs of the second pseudo-differential amplifier; a second dummy feedback path for selectively coupling an output of the second dummy output stage to an input of the second pseudo-differential amplifier; and a second real feedback path for selectively coupling an output of the second real output stage to an input of the second pseudo-differential amplifier.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941. The examiner can normally be reached Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHIEM D NGUYEN/Examiner, Art Unit 2843                                                                                                                                                                                                        
/KHANH V NGUYEN/Primary Examiner, Art Unit 2843